Having carefully read and considered the foregoing opinion by LOGSDON, C., the same is approved and adopted by the court. Upon the reasoning and authorities in this opinion, the cases of Welch v. Commercial National Bank, 90 Okla. 221,217 P. 476, Johnson v. Ray et al., 101 Okla. 160, 222 P. 667, and Bucy v. Corbin et al., 101 Okla. 124, 223 P. 134, are hereby expressly overruled upon the questions of estoppel by judgment and res adjudicata as affecting void conveyances or incumbrances of the lands of Indians under restrictions.